DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “wherein the water supply unit is configured to supply water to the storage tank main body while the pump is being driven, the storage tank main body includes a large tank section on a large-capacity side and a small tank section on a small-capacity side, the large tank section including a lowest bottom surface of the storage tank main body, and the storage tank main body includes a water supply port on an upper surface of the storage tank main body, the water supply unit being configured to supply the flush water to the storage tank main body through the water supply port, and the water supply port of the storage tank main body and the upstream-end opening of the suction pipe are both provided on a large tank section side,” along with other claim language was not found or fairly taught by the prior art. 
The closest prior art is to Okubo et al. (US Pub. 2009/0313750) shows a similar device and the general state of the art of a pressurized toilet system and storage tank but fails to show the water supply unit is configured to supply water to the storage tank main body while the pump is being driven.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/22/2022